COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF ABATEMENT

Appellate case name:         James Jesse Hubbard v. The State of Texas

Appellate case number:       01-15-00342-CR

Trial court case number:     14CR0848

Trial court:                 405th District Court of Galveston County

        On February 24, 2015, appellant, James Jesse Hubbard, was found guilty as
charged in the indictment of the second-degree felony offense of robbery following a jury
trial. See TEX. PENAL CODE ANN. §§ 29.02(a)(1), (b) (West Supp. 2014). On March 27,
2015, after the trial court found the two enhancement paragraphs true that appellant had
two prior felony convictions, enhancing his offense to a first-degree felony habitual as
enhanced offense, it signed the judgment of conviction and assessed his punishment at
forty years’ confinement. See id. §§ 12.32(a), 12.42(b) (West Supp. 2014).1

       On March 7, 2015, appellant, through trial counsel, filed a premature notice of
appeal from the jury verdict, which is deemed timely filed on the date that sentence was
imposed on March 27, 2015. See TEX. R. APP. P. 27.1(b). After appellant requested the
appointment of counsel, the trial court appointed Greg Russell as his appellate counsel.
However, no trial court’s certification of appellant’s right of appeal was included with the
notice of appeal or clerk’s record. See id. 25.2(d).

       On September 29, 2015, appellant’s appointed counsel filed a “Motion to
Supplement Record,” contending that the reporter’s record was incomplete because it did
not include State’s Exhibits Nos. 1-4, and 6-7, which were the prior judgments and
sentences of appellant used for enhancement purposes during the punishment phase.
Appellant claims that, because these exhibits were not made part of the reporter’s record

1
       On March 31, 2015, the trial court entered a nunc pro tunc judgment of conviction by
       jury, finding that the March 27, 2015 judgment had a clerical error because the degree of
       the offense was incorrectly stated only as “Habitual As Enhanced.”
for the punishment hearing, they were not included as exhibits with the reporter’s record
filed with this Court, and requests supplementation for appellant’s brief, due by
November 23, 2015. See TEX. R. APP. P. 34.6(g)(2).

       After reviewing the reporter’s record for the punishment phase and the Exhibit
Volume, filed with this Court on July 24, 2015, the Court concludes that it does appear
that State’s Exhibits Nos. 1-4 and 6-7 were admitted but were not filed with the Exhibit
Volume. According to the clerk’s record, filed in this Court on April 23, 2015, Amri
Davison, the deputy court reporter, tendered to the trial clerk the State’s Exhibits Nos. 1-
4, and 6-7 on April 20, 2015. However, State’s Exhibits Nos. 1-4 and 6-7 were not
included with the clerk’s record. Thus, appellant’s motion to supplement record is
granted, and the trial clerk is ordered to file and certify, within 30 days of this order, a
supplemental clerk’s record with the Clerk of this Court containing a copy of the State
Exhibit Nos. 1-4, and 6-7, which were admitted during the punishment phase on March
27, 2015, and file a copy of such exhibits in the above trial court cause number. See TEX.
R. APP. P. 34.5(c)(1), (3).

        In addition, the Clerk of this Court has examined the notice of appeal and the
clerk’s record in the above-referenced appeal and has determined that it does not comport
with the Texas Rules of Appellate Procedure because it does not contain the trial court’s
certification of appellant’s right of appeal of the nunc pro tunc judgment of conviction by
jury, signed on March 31, 2015. See TEX. R. APP. P. 25.2(a)(2), (d). This constitutes
notice to all parties of the defective certification. See id. 37.1.

       Accordingly, we sua sponte abate and remand the cause to the trial court to
execute a certification of appellant’s right to appeal. See TEX. R. APP. P. 25.2(a)(2), (d).
On remand, the trial court may, but does not need to, conduct a hearing or have the
appellant present to sign the certification. The trial court clerk is directed to file a
supplemental clerk’s record containing the certification with this Court within 30 days of
the date of this order. See TEX. R. APP. P. 34.5(c)(2).

       This appeal is abated, treated as a closed case, and removed from this Court’s
active docket. This appeal will be reinstated on this Court’s active docket when a
supplemental clerk’s record and supplemental reporter’s record, if any, that comply with
this order are filed with the Clerk of this Court. Appellant’s appellate brief will be due to
be filed within 30 days after the requested records are filed in this Court. See TEX. R.
APP. P. 38.6(a)(2).
       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                    
Date: October 8, 2015